DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 
Response to Amendment
The Amendment filed 08/26/2022 have been entered. Claims 1-2, 11-12 and 20 have been amended. Claims 3-10, 13, 15-17 and 24 have been canceled. Claim 21 has been added. Claims 1-2, 11-12, 14 and 18-23 are pending in this application.

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered and entered, but are not persuasive.
First Argument
Applicant continues to submit the arguments below explaining that (1) none of the cited references applies a constraint to candidate predictors in a candidate list, such that candidate predictors not meeting the constraint are not added to the candidate list; (2) clipping of candidate predictors in a candidate list results in a different coding methodology and output than not adding the candidate predictors to the candidate list entirely and, therefore, the Office Action does not establish a prima facie case of obviousness explaining why one of ordinary skill in the art would not include candidate predictors that do not meet a constraint in a candidate list, instead of retaining such candidate predictors in the candidate list and clipping them, as taught in the prior art.
Reply
Examiner respectfully disagrees. For the first point, Huang teaches discard/remove/eliminate MV from the candidate list based on certain constraints (remove motion vector, Huang, Section II C; discard certain motion vector, Huang, Section III C).
For the MVs which exceed some of the limits “not constrained”, it is obvious to one with ordinary skills in the art to either discard/remove/eliminate (remove motion vector, Huang, Section II C; discard certain motion vector, Huang, Section III C) as an obvious alternative to modify/clip (Chen1 [0061]), where the predictable result is to keep a short candidate list (Huang, Section II C and Section III C).
On the contrary the applicant presented these modes as obvious alternatives modes on claim 3 of the original set of claims, dated 06/21/2022, and specification [0013]. The applicant did not present any reasoning on the specification of why to select this mode and how this affect the operation, given that this is a candidate list of PMV to the system re-evaluate / select.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Second Argument:
… (3) none of the cited references describes applying different threshold values for the horizontal and vertical components of the ratios.
Initially, the Response to Arguments section on pages 2-3 of the Office Action responds to a previously submitted argument that Equation (8) of Chen1 does not describe different threshold values for the horizontal and vertical components of the ratios. The Office Action does not indicate any additional descriptions in Chen that are considered to describe different threshold values for the horizontal and vertical components, but instead takes the position that “it is KSR obvious to one with ordinary skills in the art to apply different threshold for the vertical and horizontal component, with known pros and cons.”
The Office Action does not elaborate what such known pros and cons may be. Certainly, thresholds of different values are applicable in the abstract to various applications. However, the Office Action does not specifically explain why one of ordinary skill in the art would be motivated to modify Equation (8) of Chen1 to change threshold TH to different values for the vertical and horizontal components. Instead, the Office Action appears to take Official Notice that such a modification would be obvious.
…
Reply
Examiner respectfully disagree. Chen1 describes the same set of constraints, where Chen1 used the same threshold for the horizontal and vertical component. It is KSR obvious to one with ordinary skills in the art to apply different thresholds for the vertical and horizontal component, with known predictable results of enhancing the accuracy (Chen1 applied different thresholds for different modes, equations 13-15 [0072]-[0074]). This is not an official notice, this is obvious modification of the prior art to reach predictable results based on the references themselves and/or in the knowledge generally available to one of ordinary skill in the art.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 14, 18-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180192069 A1), hereinafter Chen, in view of Chen et al. (US 20180295381 A1), hereinafter Chen1 and in further view of Huang et al. (Han Huang, John W. Woods, Yao Zhao, and Huihui Bai, “Control-Point Representation and Differential Coding Affine-Motion Compensation”, IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 23, NO. 10, OCTOBER 2013), hereinafter Huang.
Regarding claim 1,
Chen teaches a method for video decoding in a decoder (video decoder 30, Fig. 16), comprising: 
decoding prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of an affine model, the current block including two or more control points (video decoder 30 may determine motion vectors for a plurality of control points of an affine block. For example, video decoder 30 may determine the v0, v1, and v2 motion vectors for the top-left, top-right, and bottom-left control points of the affine block, or determine the v0 and v1 motion vectors for the top-left and top-right control points of the affine block [0114]); 
constructing a candidate list such that each candidate predictor in the candidate list comprises two or more motion vector predictors corresponding to the two or more control points of the current block (video decoder 30 may interpolate motion vectors for the corner sub-blocks based on the motion vectors for the plurality of control points “motion vector corresponding to the control points for prediction” and set the MVPs corresponding to the respective corner sub-blocks of the affine block equal to the interpolated motion vectors of the respective corner sub-blocks [0074]-[0079]; for a reference index needs to be explicitly signaled, together with an MV predictor MVP index to the MV candidate list since the AMVP candidate contains only a motion vector. In AMVP mode, the predicted motion vectors can be further refined [0117]), 
determining a motion vector for each of the two or more control points of the current block based on a selected candidate predictor from the candidate list, the selected candidate predictor including a corresponding motion vector predictor for each of the two or more control points of the current block, the selected candidate predictor being a block separate from the current block (determining the MVPs for the corresponding corner sub-blocks based on motion vectors for control points, video decoder 30 may set the MVPs corresponding to the respective sub-blocks of the affine block equal to the interpolated motion vectors for the corresponding sub-blocks of the affine block [0103] for motion vector set candidate is selected as the control point motion vector prediction “CPMVP” of the current CU “prediction information of control points” [0116]), 
determining parameters of the affine model based on the determined motion vectors of the two or more control points (“v2x , v2y” is the motion vector of the top-left comer control point “x2, y2”, “v3x , v3y” is motion vector of the top-right corner control point “x3, y3”, “v4x, v4y” is the motion vector of the bottom-left corner control point “x4, y4” [two control points in the top left and bottom left sections] in the neighbor affine block, w=(x3-x2) is the horizontal distance between the top-left and top-right control points, and h=(y4- y2) is the vertical distance between the top-left and bottom left control points [motion vector based on two control points] [0105]; adaptively select to use either 4-parameter affine motion model or 6-parameter affine motion model for each affine block in JEM. In 6-parameter affine model, there may be no constraint on the scaling factors between horizontal and vertical directions. Three corner motion vectors are used to represent the 6-parameter model. Given the motion vectors at the three corners [0107]), the parameters of the affine model being used to transform between the current block and a reference block in a reference picture that has been reconstructed (CU is applied in affine merge AF _MERGE mode, it gets the first block coded with affine mode from the valid neighbor reconstructed blocks based on the visiting order: A1 B1 B0 A0 B2. The selection order for the candidate block is from left, above, above right, left bottom to above left [0065] may use quad-tree partitioning to decompose the residual blocks of a CU into one or more transform blocks. A transform block is a rectangular e.g., square or non-square block of samples on which the same transform is applied. A transform unit “TU” of a CU may comprise one or more transform blocks [0102] for motion vector from the neighbor block is scaled according to the reference list and the relationship among the POC of the reference for the neighbor block, the POC of the reference for the current CU and the POC of the current CU. The approach to select MVP, from the neighbor block D and E may be similar [0105]); and reconstructing at least a sample of the current block according to the affine model (after the v0, v1 and v2 for 6-parameter affine of a current affine block are reconstructed for the current affine inter block [reconstructing the sample block], the unified MVF for an affine merge block is generated by calculating MVs for each sub-block within the current affine block using affine motion model [0113]).  
Chen did not explicitly teach a first ratio RI (|MV1x – MV0x|/W, |MV1y – MV0y|/W), and a second ratio R2 = (|MV2x – MV0x|/H, |MV2y – MV0y|/H), 
W and H denotes the current block width and height respectively, where: 
MV0x is a horizontal component of a motion vector of a first control point of the two or more control points for the candidate predictor, 
MV1x is a horizontal component of a motion vector of a second control point of the two or more control points for the candidate predictor, 
MV2x is a horizontal component of a motion vector of a third control point of the two or more control points for the candidate predictor, 
MV0x is a vertical component of the motion vector of the first control point of the two or more control points for the candidate predictor, 
MV1y is a vertical component of the motion vector of the second control point of the two or more control points for the candidate predictor, 
MV2y is a vertical component of the motion vector of the third control point of the two or more control points for the candidate predictor, 
|HMV1x- MV0x|/W is a horizontal component of the first ratio R1, 
|HMV1y – MV0y|/W is a vertical component of the first ratio R1, 
|MV2x – MV0x|/H is a horizontal component of the second ratio R2, 
|MV2y – MV0y|/H is a vertical component of the second ratio R2, and the constraint indicates one of: 
a first threshold applied to a maximum value of the horizontal component and the vertical component of the first ratio R1; 
a second threshold applied to a maximum value of the horizontal component and the vertical component of the second ratio R2; 
a third threshold applied to a minimum value of the horizontal component and the vertical component of the first ratio R1; and 
a fourth threshold applied to a minimum value of the horizontal component and the vertical component of the second ratio R2; wherein the constraint comprises applying different thresholds to a horizontal component and a vertical component of at least one of a first ratio R1 or a second ratio R2 of the candidate predictor; and wherein, in constructing the candidate list, a candidate predictor is determined as invalid and not added to the candidate list in response to a determination that the candidate predictor does not meet a constraint.
Chen1 teaches a first ratio RI (|MV1x - MV0x|/W, |MV1y - MV0y|/W), and a second ratio R2 = (|MV2x - MV0x|/H, |MV2y - MV0y|/H), W and H denotes the current block width and height respectively, where: 
MV0x is a horizontal component of a motion vector of a first control point of the two or more control points for the candidate predictor, 
MV1x is a horizontal component of a motion vector of a second control point of the two or more control points for the candidate predictor, 
MV2x is a horizontal component of a motion vector of a third control point of the two or more control points for the candidate predictor, 
MV0x is a vertical component of the motion vector of the first control point of the two or more control points for the candidate predictor, 
MV1y is a vertical component of the motion vector of the second control point of the two or more control points for the candidate predictor, 
MV2y is a vertical component of the motion vector of the third control point of the two or more control points for the candidate predictor, 
|HMV1x - MV0x|/W is a horizontal component of the first ratio R1, 
|HMV1y - MV0y|/W is a vertical component of the first ratio R1, 
|MV2x - MV0x|/H is a horizontal component of the second ratio R2, 
|MV2y - MV0y|/H is a vertical component of the second ratio R2 (equation 8, [0068]); wherein the constraint comprises applying different thresholds to a horizontal component and a vertical component of at least one of a first ratio R1 or a second ratio R2 of the candidate predictor; and wherein, in constructing the candidate list, a candidate predictor is determined as invalid and clip or constraint the candidate list in response to a determination that the candidate predictor does not meet a constraint [0068]).  It is obvious to one with ordinary skills in the art to compare component and apply different threshold to horizontal/vertical component, with known predictable results of enhancing the accuracy).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chen1 to the teachings of Chen. The motivation for such an addition would be constrain MVs or transformations in order to reduce an amount of memory bandwidth required to perform affine modeling (Chen1 [0053]). 
It is KSR obvious to eliminate/discard/remove (remove motion vector, Huang, Section II C; discard certain motion vector, Huang, Section III C) as an obvious alternative to modify/clip the predictable motion vector (Chen1 [0061]) with known/predictable results of keeping short candidate list (Huang, Section II C; Section III C).

Regarding claim 2,
The combination of Chen and Chen1 teaches all the features of claim 1, as outlined above.
Chen did not explicitly teach applying the constraint based on at least one of a sequence parameter set, a picture parameter set, and a slice header; or applying the constraint which is predefined for constructing a candidate list.  
Chen1 teaches applying the constraint based on at least one of a sequence parameter set “SPS”, a picture parameter set “PPS”, and a slice header; or applying the constraint which is predefined for constructing a candidate list (The encoder 130 and the decoder 180 store TH as a static default.  Alternatively, the encoder 130 dynamically signals TH to the decoder 180 in SPSs, PPSs, slice headers, or another suitable form [0067]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chen1 to the teachings of Chen. The motivation for such an addition would be constrain MVs or transformations in order to reduce an amount of memory bandwidth required to perform affine modeling (Chen1 [0053]).

Regarding claims [11-12] “apparatus” and claim 20 “CRM” are rejected under the same reasoning as claims [1-2] “method”, where Chen teaches decoder apparatus “Fig. 16”.

Regarding claim 14,
The combination of Chen and Chen1 teaches all the features of claim 11, as outlined above.
Chen further teaches a limit applied on a horizontal component of a motion vector difference between the motion vector of each one of the two or more control points of the current block and a motion vector prediction of the respective one of the two or more control points of the current block (“v2x, v2y” is the motion vector of the top-left comer control point “x2, y2”, “v3x ,v3y” is motion vector of the top-right corner control point “x3, y3”, “v4x, v4y” is the motion vector of the bottom-left corner control point “x4, y4” in the neighbor affine block, w=”x3-x2” is the horizontal distance between the top-left and top-right control points [first limit for horizontal calculation], and h=(y4-y2) is the vertical distance between the top-left [second limit of vertical calculations] and bottom left control points [and equation 5 for getting the difference in the horizontal and vertical motion vectors for interpolation calculations] [0105]), the motion vector prediction being determined based on the corresponding motion vector predictor of the respective one of the two or more control points (the affine motion model is a 6-parameters motion model as shown in equation (1). In JEM-3.0, the affine motion model for a block is represented by the motion vectors of the control points “v0, v1”. In JVET-00062 the affine motion model for a block can be further represented by the motion vectors of the control points [0108]); and a limit applied on a vertical component of the motion vector difference between each motion vector of the one of the two or more control points of the current block and the motion vector prediction of the respective one of the two or more control points of the current block (“v2x, v2y” is the motion vector of the top-left comer control point “x2, y2”, “v3x ,v3y” is motion vector of the top-right corner control point “x3, y3”, “v4x, v4y” is the motion vector of the bottom-left corner control point “x4, y4” in the neighbor affine block, w=”x3-x2” is the horizontal distance between the top-left and top-right control points [first limit for horizontal calculation], and h=(y4-y2) is the vertical distance between the top-left [second limit of vertical calculations] and bottom left control points [and equation 5 for getting the difference in the horizontal and vertical motion vectors for interpolation calculations] [0105]), the motion vector prediction being determined based on the corresponding motion vector predictor of the one of the two or more control points (determining the motion vectors for the control points. Once the motion vectors for the control points are determined, the video coder may utilize one or more example techniques described in this disclosure to determine the motion vectors for the sub-blocks and the MVPs for corresponding sub-blocks e.g., the motion vector information used to determine a motion vector predictor for a subsequent block. In one or more examples, the motion vectors for the sub-blocks and the MVPs for corresponding sub-blocks may be unified so that the motion vectors for the sub-blocks and the MVPs for corresponding sub-blocks are the same).  
Chen1 also teaches a limit applied on a horizontal component of a motion vector difference between the motion vector of each one of the two or more control points of the current block and a motion vector prediction of the respective one of the two or more control points of the current block, the motion vector prediction being determined based on the corresponding motion vector predictor of the respective one of the two or more control points; and a limit applied on a vertical component of the motion vector difference between each motion vector of the one of the two or more control points of the current block and the motion vector prediction of the respective one of the two or more control points of the current block, the motion vector prediction being determined based on the corresponding motion vector predictor of the respective one of the two or more control points (Equation 7 [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chen1 to the teachings of Chen. The motivation for such an addition would be constrain MVs or transformations in order to reduce an amount of memory bandwidth required to perform affine modeling (Chen1 [0053]).

Regarding claims 18-19 are rejected under the same reasoning as claim 1, where it is obvious to one with ordinary skills in the art to apply different thresholds for horizontal/vertical components, with known predictable results of enhancing the accuracy.  

Regarding claims [22 and 23] “method” is rejected under the same reasoning as claims [14 and 19] “apparatus”, where Chen teaches decoder method/apparatus “Fig. 16”.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Chen1 and in further view of Kim et al. (US 20150103897 A1), hereinafter Kim.
Regarding claim 21, is rejected under the same reasoning as claim 1, where it is obvious to one with ordinary skills in the art to use the high-Definition “HD” frames and Ultra HD frames broadcasting, which became part of the standard “H.264” (Kim [0002]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419